           Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 1 of 27

                                                                   ORIGINAL
      Approved:

                                 t United States Attorneys

      Before:         THE HONORABLE KEVIN NATHANIEL FOX
                      United States Magistrate Judge
                      Southern District of New York
                                         -----x
                                                        SEALED COMPLAINT
      UNITED STATES OF AMERICA
                                                        Violations of
                  -    V.   -                           7 U.S.C. §§ 9(1) and
                                                        13(a) (5); 17 C.F.R. § 180.1;
      JON BARRY THOMPSON,                               18 U.S.C. §§ 1343 and 2.
        a/k/a "J. Barry Thompson,"
                                                        COUNTY OF OFFENSES:
                                Defendant.              NEW YORK

                                                    X
,.,
      SOUTHERN DISTRICT OF NEW YORK, ss.:

           BRANDON RACZ, being duly sworn, aeposes and says that he is a
      Special Agent with the Federal Bureau of Investigation, and charges
      as follows:

                                           COUNT ONE
                                       (Commodities Fraud)

           1.   From in or about June 2018 through in or about July 2018,
      in the Southern District of New York and elsewhere, JON BARRY
      THOMPSON, a/k/a "J. Barry Thompson," the defendant, as principal of
      Volantis Escrow Platform LLC ("Volantis Escrow"), willfully and
      knowingly, used and employed, and attempted to use and employ, in
      connection with a contract of sale of a commodity in interstate
      commerce, a manipulative and deceptive device and contrivance, in
      contravention of Title 17, Code of Federal Regulations, Section
      180.1, by: (1) using and employing, and attempting to use and
      employ, any manipulative device, scheme, and artifices to defraud;
      (2) making, and attempting to make, any untrue or misleading
      statement of a material fact and omitting to state a material fact
      necessary in order to make the statements made not untrue or
      misleading; and (c) engaging, or attempting to engage in any act,
      practice, and course of business which operates and would operate
      as a fraud and deceit upon any person, to wit, THOMPSON made false
      statements to representatives of a company ("Company-1") in order
      to induce Company-1 to wire millions of dollars to Volantis Escrow
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 2 of 27




in connection with the sale of Bitcoin.

(Title 7, United States Code, Sections 9(1) and 13(a) (5); Title 17,
Code of Federal Regulations, Section 180.1; Title 18, United States
                         Code, Section 2.)

                             COUNT TWO
                         (Commodities Fraud)

     2.    From in or about July 2018 through in or about August
2018, in the Southern District of New York and elsewhere, JON BARRY
THOMPSON, a/k/a "J. Barry Thompson," the defendant, as principal of
Volantis Escrow, willfully and knowingly, used and employed, and
attempted to use and employ, in connection with a contract of sale
of a commodity in interstate commerce, a manipulative and deceptive
device and contrivance, in contravention of Title 17, Code of
Federal Regulations, Section 180.1, by: .(1) using and employing,
and attempting to use and employ, any manipulative device, scheme,
and artifices to defraud; (2) making, and attempting to make, any
~ptrue or misleading statement of a mat~rial fact and omitting to
state a material fact necessary in order to make the statements
made not untrue or misleading; and (c) engaging, or attempting to
engage in any act, practice, and course -P! business which operates
and would operate as a fraud and deceit upon any person, to wit,
THOMPSON made false statements to representatives of a company
("Company-2") in order to induce Company-2 to wire millions of
dollars to Volantis Escrow in connection with the sale of Bitcoin.

(Title 7, United States Code, Sections 9(1) and 13(a) (5); Title 17,
Code of Federal Regulations, Section 180.1; Title 18, United States
                         Code, Section 2.)

                             COUNT THREE
                             (Wire Fraud)

     3.   From in or about June· 2018 through in or about July 2018,
in the Southern District of New York and elsewhere, JON BARRY
THOMPSON, a/k/a "J. Barry Thompson," the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
transmitted and caused to be transmitted by means of wire,· radio,
and television communications in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, THOMPSON, through
interstate emails and financial tranfers, carried out a scheme to
defraud Company-1 by inducing Company-1 to wire millions of dollars


                                   2
           Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 3 of 27
'\




     to Volantis Escrow by making false statements to representatives of
     Company-1 with respect to a Bitcoin transaction.

             (Title 18, United States Code, Sections 1343 and 2.)

                                   COUNT FOUR
                                  (Wire Fraud)

          4.   From in or about July 2018 through in or about August
     2018, in the Southern District of New York and elsewhere, JON BARRY
     THOMPSON, a/k/a "J. Barry Thompson," the defendant, willfully and
     knowingly, having devised and intending to devise a scheme and
     artifice to defraud, and for obtaining money and property by means
     of false and fraudulent pretenses, representations, and promises,
     transmitted and caused to be transmitted by means of wire, radio,
     and television communications in interstate and foreign commerce,
     writings, signs, signals, pictures, and sounds for the purpose of
     executing such scheme and artifice, to wit, THOMPSON, through
     interstate emails and financial transfers, carried out a scheme to
     def~aud Company-2 by inducing Company-2 to wire millions of dollars
     to Volantis Escrow by making false statements to representatives of
     Company-2 with respect to a Bitcoin transaction.

             (Title 18, United States Code, Sections 1343 and 2.)

          The bases for my knowledge and for the foregoing charges
     are, in part, as follows:

          5.   I have been a Special Agent with the FBI For
     approximately four years.  I am currently assigned to a squad that
     investigates white collar crimes, including complex financial and
     securities and commodities fraud crimes.  I have participated in
     investigations of such offenses, and have made and participated in
     arrests of individuals who have committed such offenses.

           6.   The information contained in the Complaint is based upon
     my personal knowledge, as well as information obtained during this
     investigation, directly or indirectly, from other sources,
     including, but not limited to: (a) bank records, telephone records,
     and records of electronic communications, including text messages
     and messages over other messaging platforms; (b) publicly available
     documents; (c) conversations with, and reports of interviews with,
     non-law enforcement witnesses; and (d) conversations with, and
     reports prepared by, other agents.  Because this Complaint is being
     submitted for the limited purpose of establishing probable cause,
     it does not include all the facts that I have learned during the
     course of my investigation. Where the contents of documents and


                                        3
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 4 of 27




the actions and statements of and conversations with others are
reported herein, they are reported in substance and in part. Where
figures, calculations, and dates are set forth herein, they are
approximate, unless stated otherwise.

                     BACKGROUND ON CRYPTOCURRENCY

     7.   Bitcoin is a form of cryptocurrency, which is a
decentralized,   peer-to-peer   form   of   electronic   currency.
Cryptocurrency is a digital representation of value that can be
digitally traded and functions as (1) a medium of exchange; (2) a
unit of account; and/or (3) a store of value, but does not have
legal tender status. Unlike "fiat currency," like the U.S. dollar
and the Euro, cryptocurrency is not issued by any jurisdiction and
functions only by agreement within the community of users of that
particular currency.

      8.   Cryptocurrencies like Bitcoin are held by their owners
in electronic "wallets."     These wallets have unique addresses,
whicfi are designated by a string of letters~and numbers. Only an
individual who possesses the unique "private key" associated with
a wallet's address can access the cryptocurrency in that wallet.
However, any individual can send cryptocurrency to any wallet. An
individual does not have to submit any identifying information to
any central authority to own a wallet, and it is therefore very
easy to hold a wallet anonymously.

     9.   A blockchain is a public, distributed electronic ledger.
Whenever    someone  transfers   cryptocurrency   between   wallet
addresses, it is recorded on a blockchain.    The blockchain only
records the movement of cryptocurrency beLween the addresses; i t
does not by itself identify the holders of the cryptocurrency.
The blockchain primarily involved in this case is the Bitcoin
blockchain.

     10. Under Title 7, United States Code, Section la(9), a
"commodity" includes "all other goods and articles          and all
services, rights, and interests . . . in which contracts for future
delivery are presently or in the future dealt in." This includes
virtual currencies such as Bitcoin.

                   RELEVANT PERSONS AND ENTITIES

      11. Based on my review of publicly available information,
testimony from an arbitration proceeding, emails, and documents
produced by Company-1, and my conversations with representatives of
Company-1, I have learned the following, in substance and in part:

                                   4
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 5 of 27




          a.   Volantis Escrow purports to be a Delaware limited
liability company, but there is no record of Volantis Escrow being
registered in Delaware. Volantis Market Making LLC ("Volantis
Market Making") is a Delaware limited liability company.
Collectively, Volantis Escrow and Volantis Market Making are
referred to herein as the "Volantis Entities." The Volantis
Entities principally operate out of Pennsylvania.

          b.   JON BARRY THOMPSON, a/k/a "J. Barry Thompson," the
defendant, is the principal of the Volantis Entities.

          c.   Company-1 is a Delaware limited liability company
with offices in New York, New York and New Jersey.  Company-1
conducts over-the-counter cryptocurrency transactions, i.e.,
Company-1 buys large amounts of cryptocurrency from, and sells
cryptocurrency to, its customers who prefer to transact with
Company-1 rather than buying or selling on a public cryptocurrency
exchange. Company-l's goal is to profit from the spreads-the
                                                                      .
difference between the buying priae and selling price-in those        I..J


cryptocurrency transactions, rather than from itself taking and
holding any position in cryptocurrency.

                   THOMPSON'S FRAUD ON COMPANY-1

     12.  In sum, in or about June and July 2018, JON BARRY
THOMPSON, a/k/a "J. Barry Thompson," the defendant, induced
Company-1 to send the Volantis Entities over $3 million to fund the
purchase of Bitcoin after falsely assuring Company-1 that THOMPSON
had the Bitcoin in hand and Company-l's money could not be lost.
After taking Company-l's money and failing to provide any Bitcoin
in return, THOMPSON lied for days about why the deal had not worked
out and the location of Company-l's Bitcoin and money, which was
never returned.

     13. Based on my discussions with representatives of Company-1
and review of emails, messages on the online chat website Telegram,
text messages, call records, and bank records, I have learned the
following, in substance and in part:

          a.   In or about May 2018, the head cryptocurrency trader
for Company-1 (the "Company-1 Trader") had a meeting at the office
of an individual ("Individual-1") involved in cryptocurrency
transactions.  During the meeting, Individual-1 told the Company-1
Trader that he was the representative of a seller of Bitcoin
("Seller-1") and that Seller-1 wanted to use the Volantis Entities
as a go-between to sell its Bitcoin, potentially to Company-1.

                                   5
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 6 of 27




Individual-1 did not disclose the identity of Seller-1 to the
Company-1 Trader.

          b.   On or about June 14, 2018, Individual-1 set up a
Telegram chat room for the Company-1 Trader, Individual-1, and JON
BARRY THOMPSON, a/k/a "J. Barry Thompson," the defendant. The
Company-1 Trader (on behalf of Company-1), THOMPSON (on behalf of
the Volantis Entities), and Individual-1 (on behalf of Seller-1)
then began negotiating the purchase of Bitcoin by Company-1 from
Seller-1 through the Volantis Entities.

          c.   As reflected in the Telegram messages, the proposal
was for Company-1 to purchase large quantities of Bitcoin from
Seller-1 through the Volantis Entities.   For example, on June 14,
2018, the Company-1 Trader sent Individual-1 and THOMPSON a
Telegram message stating "we will be acting buyer on lk coins a
day." Similarly, on June 15, 2018, Individual-1 sent the Company-1
Trader and THOMPSON a message asking THOMPSON to send the Company-1
Trader an agreement "for the lk+ per day, -3 gross, etc." Based on
my discussions with the Company-1 Tr.ader, I understand that "lk" is
a reference to 1,000 Bitcoins and "-3" is a reference to a 3%
discount from the "spot" Bitcoin price. 1

           d.    From the beginning of discussions, the parties
contemplated that the Bitcoin purchase would involve an escrow
agreement.    For example, on or about June 14, 2018, THOMPSON
emailed the Company-1 Trader a draft escrow agreement.    In
addition, that same day, the Company-1 Trader sent THOMPSON and
Individual-1 Telegram messages asking "Where is escrow held?" and
"I assume fee is paid by seller?" Individual-1 responded "Morgan
Stanley" and "yes, seller wil [sic] pay - just for you [first name
of the Company-1 Trader]." Based on my involvement in the
investigation, I believe that the "fee" is a reference to the fee
paid for the use of an escrow agent in the transaction.

          e.   On or about June 20, 2018, THOMPSON, the Company-1
Trader, another representative of Company-1, who was its Chief
Operating Officer (the "Company-1 Representative"), and outside
counsel for Company-1 participated in a consensually recorded
conference call. Based on my discussions with the Company-1 Trader
and the Company-1 Representative, I know that the Company-1
Representative was in New York, New York for the call and the
Company-1 Representative was in California for the call. Based on
my review of a recording of the call, I have learned that during

1 The "spot" price is the current market price where a commodity
may be bought or sold for immediate payment or delivery.

                                   6
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 7 of 27




the call, THOMPSON falsely assured the Company-1 Trader and the
Company-1 Representative that, given the structure of the
transaction, there was no settlement risk (i.e., no risk that the
transaction would not properly close with the Bitcoin at issue
being transferred to Company-1). THOMPSON's false representations
on the call included the following:

          •    "So we custody assets for folks that are trading,
               needing to trade, doing stuff, and then facilitate
               the trading.   So all we do is process one-sided
               orders         that settle, right, and that way
               everybody who is a member of the network has full
               rights and there's no risk of settlement failure."
               (emphasis added).

          •    "In addition, when Umm, everything is [in] custody
               with me before the transaction commences, or it's
               a breach and the transaction can't start.   So cash
               is with ~e, coin is with me.   So the seller sends
               coin to me, the cash is'with me .       So the cash
               and coin are both within our control, and then when
               the transaction prices, we do an atomic swap. " 2
                (emphasis added).

Based on my review of relevant documents, my conversations with
witnesses, and my training and experience, I believe THOMPSON used
the phrase "atomic swap" to refer to THOMPSON instantaneously
swapping the "cash and coin" that was in his possession, i.e.,
transferring the Bitcoin to the Bitcoin buyer and the "cash" to
the Bitcoin seller within the Volantis Entities' platform.

          f.   In addition, on the call, the parties discussed a
two-agreement structure, where there would be one agreement with
the market-making desk (i.e., Volantis Market Making) and one
agreement involving Vblantis Escrow.  THOMPSON proposed:

       And as an alternative, right, we have the market-
       making desk, which is a separate legal entity,
       different stakeholders, different everything, right?
       And if that's easier, we can just-Volantis can act
       as an escrow wrapper. We have another contract with
       which is a traditional escrow wrapper, right? And
       this exact same transaction can be contracted


2 The quotations included herein are based on draft transcripts of
the recorded call.

                                   7
          Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 8 of 27
..

            through the market-making desk.     . That way they
            can be the intermediaries to make the math work, and
            I can give you our traditional escrow agreement just
            as a wrapper.

     Based on my review of relevant documents, my conversations
     with witnesses, and my training and experience, I believe
     THOMPSON proposed an alternative two-agreement structure
     where the counter-party to Company-1 in the Bitcoin
     transaction would be Volantis Market Making (instead of
     Seller-1), and Volantis Escrow would act as the escrow for
     that transaction.

               g.   On or about June 21, 2018, the Company-1 Trader sent
     THOMPSON and Individual-1 a Telegram message attaching a draft
     master purchase agreement.  The Company-1 Trader then asked in
     another Telegram message if THOMPSON and Individual-1 could "send
     escrow asap." Based on my involvement in this investigation and
     discussions with the Company-1 Trader, I understand that the
     Company-1 Trader was asking THOMPSON and, Individual-1 to send a
     draft escrow agreement.

               h.   On or about June 21, 2018, the Company-1 Trader sent
     an email to THOMPSON, which stated, in part: "Please send your
     escrow agreement." That same day, THOMPSON replied to the Company-
     1 Trader with an email attaching a proposed escrow agreement.

               i.   On or about June 22, 2018, THOMPSON sent the
     Company-1 Trader and Individual-1 a Telegram message regarding the
     draft master purchase agreement that stated: "[A certain Volantis
     representative] can send over.   Changes are to make sure it
     complies with our process from the order.   Cash and coin both in,
     in advance of transaction.   Pricing, swap, then release." Based on
     my involvement in this investigation, I believe that THOMPSON
     informed the Company-1 Trader that he was making changes to the
     draft master purchase agreement to reflect that Company-l's "cash"
     and Seller-l's Bitcoin would both be in Volantis Escrow's control
     before the transaction commenced ("Cash and coin both in, in
     advance of transaction").   Based on my involvement in this
     investigation, I believe that by stating "[p]ricing, swap, then
     release," THOMPSON meant that Volantis Escrow would first determine
     the price of the Bitcoiri for Company-1, then would swap Company-l's
     currency for Seller-l's Bitcoin within Volantis Escrow's platform,
     and finally would release the Bitcoin to Company-1 and the currency
     to Seller-1.

               j.   On or about June 26 to 27, 2018, the Company-1

                                        8
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 9 of 27




Trader and THOMPSON exchanged Telegram messages about Volantis
Escrow's escrow account.    During those messages, the Company-1
Trader repeatedly asked for information on the security of the
escrow account, and THOMPSON falsely assured the Company-1 Trader
that Volantis Escrow would maintain control of the currency
deposited by Company-1, and that no one outside of the Volantis
Entities (except for the third-party wallet custodian service
BitGo 3 ) would have access to the wallet containing Seller-l's
Bitcoin before it was released to Company-1.    Specifically, they
exchanged the following messages (the Company-1 Trader is referred
to as "Trader")

       Trader:       Due to the nature of you being seller/escrow
                     agent at the same time .      [c]an you
                     provide us with any documentation with
                     morgan stanley so we can understand our
                     security on the escrow with them involved?

       THOMPSON:     I thought we were going So [sic] make
                     [Volantis] market making seller and
                      [Volantis] escrow the escrow?

       THOMPSON:     Morgan [Stanley] is just an omnibus account.

       THOMPSON:     This is why we segmented the transaction.

       Trader:       Correct, but its semantics no?      You are
                     controller of both businesses

       Trader:       To be clear, the MPA [master purchase
                     agreement] says volantis escrow services
                       [n]ot the market making side.

       THOMPSON:     Yes, it should say Volantis market making.

       THOMPSON:     Slip on lawyers side, I did not share that
                     with them. My mistake.




3 Based on my training and experience   and my conversations with
witnesses, I understand that BitGo is a cryptocurrency wallet
custodian company that offers services where it holds a customer;s
assets in multisignature wallets.

                                   9
Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 10 of 27




  Trader:       I assume you are a beneficial owner of
                volantis market making?

  THOMPSON:     Partial, but control is [another
                individual] .

  Trader:       It creates a conflict of interest so that's
                why we need extra security in the escrow
                agreement

  Trader:       Or at least some added language

  Trader:       Barry - will the BTC [Bitcoin] be sent to
                our wallet before the cash is sent to the
                seller after the transactipn takes place?

  Trader:       What transaction takes place first?

  Trader:       It's not specified in yotr escrow contract.

  Trader:       Who controls the private key to the wallBt
                where the coins are sitting prior to the
                transaction?

  Trader:       if you can explain that piece i think we'll
                be good to go.

  Trader:       We can sign this mpa [master purchase
                agreement] and do a test trade tomorrow

  THOMPSON:     BitGo.   We never have control

  Trader:       BitGo custody's the private key which is
                owned by whom?

  THOMPSON:     Owned or controlled?     Radically different
                meaning

  Trader:       Who has access to the private key prior to
                the trade

  THOMPSON:     Everything at bitgo is a multisig
                [multisignature] environment where the keys

                              10
    Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 11 of 27




                    are segmented between a third-party trustee
                    bitgo and the signatures. And as such .
                    volantis escrow exercises the execution
                    control, the customer does not.   Otherwise
                    yqu could withdrawal .      [t]he funds in
                    the middle of a transaction. In addition, we
                    do sometimes support true multisig with the
                    customer, but for this use case that would
                    actually radically slow down the
                    conversation and the transaction.

       Trader:      So lets say the coin is in a wallet at
                    bitgo, who are the parties involved that
                    must authorize the transaction

       THOMPSON:    Volantis executes, customer instructs




       Trader:      So there is no point where,•by the seller can
                    call bitgo and ask for his coins to be moved

       THOMPSON:    Absolutely not.  They have no legal standing
                    to even engage or talk to bitgo in any way
                    shape or form.  If they have a login for
                    authorization or other items related to that
                    it's still under the volanta [sic] command-
                    and-control. Under no circumstances Shelly
                    [sic] buyer or seller ever have the ability
                    to impact the transaction or withdrawal
                    assets without volantis is approval.



       Trader:      The cash that is moved within the omnibus
                    [Volantis account] - you control right?

       Trader:       Let's say I don't want to do a trade.

       Trader:       how do i get my money out of that account.

       THOMPSON:     You place a withdraw order and it is
                     executed in the next hour of business hours.

Based on my training and experience and my conversations with
the Company-1 Trader, in these messages, among other things,

                                  11
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 12 of 27




THOMPSON reassured the Company-1 Trader that Seller-1, whose
identity was unknown to Company-1, could not interfere with the
transaction because the Volantis Entities exercised "command-
and-control" over the Bitcoin stored in a wallet with BitGo.
THOMPSON informed the Company-1 Trader that Seller-1 had no
standing to interact with BitGo and did not possess any of the
relevant private keys.   ("volantis escrow exercises the
execution control .    . we do sometimes support true multisig
with the customer, but for this use case that would actually
radically slow down the conversation and the transaction.").
Further, THOMPSON assured the Company-1 Trader that the Volantis
Entities also controlled the cash that Company-1 would send to
Volantis Escrow, so that if Company-1 decided not to trade
before the transaction occurred, Company-1 could simply ask for
its money to be returned.

          k.   On or about June 27, 2018, THOMPSON emailed the
Company-1 Trader a Volantis Entities welcome package with wire
instructions. Among other things, the welcome package included
flow charts to explain what happens to currency t•ransferred into
Volantis Escrow's account.  The flow charts show that after the
customer transfers money into Volantis Escrow's account, Volantis
Escrow will-confirm receipt and a formal audit trail will be issued
showing the customer the current account balance. The flow charts
also show that the customer must confirm amounts to be transferred
from Volantis Escrow's account.  The flow charts do not indicate
that currency may be transferred out of Volantis Escrow's account
into the accounts of third parties without the customer's approval
and without either the Volantis Entities or the customer receiving
the Bitcoin.

          1.   On or about June 27, 2018, the Company-1 Trader
emailed THOMPSON an executed version of the Master Purchase
Agreement (the "MPA") between Company-1 and Volantis Market Making.

          m.   On or about June 28, 2018, THOMPSON emailed the
Company-1 Trader the counter-executed escrow agreement (the "Escrow
Agreement"). Under the Escrow Agreement, Volantis Market Making,
as the immediate seller of the Bitcoin, and Company-1, as the
buyer, engaged Volantis Escrow to hold and disburse assets in
accordance with the terms and conditions of the MPA. Volantis
Escrow was to function as a "depository," to facilitate trades
between Volantis Market Making and Company-1. The Escrow Agreement
further provided that as to escrow fees, "[t]he Parties are liable
for the fees set forth in the Master Purchase Agreement."

          n.    Exhibit A to the Escrow Agreement also set forth the

                                   12
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 13 of 27




Default Transaction Procedures.  It provided that once the fiat
currency and Bitcoin are in place, "the transaction commences
through the atomic swap process," where the "[Bitcoin] are
transferred from the Seller's Volantis account to the Buyer, while
simultaneously, [t]he notional Fiat value is transferred fro~ the
Buyer's sub account at Volantis to the Seller's Sub account at
Volantis."

          o.     Based on my conversations with witnesses, my review
of the relevant documents, and my training and experience, I know
that in this transaction, while Volantis Market Making acted as the
"seller" of the Bitcoin pursuant to the agreements, the parties
understood that THOMPSON and the Volantis Entities were in fact
selling Bitcoin that the Volantis Entities would acquire from
Seller-1, the undisclosed third-party represented by Individual-1.
Company-1 and THOMPSON had discussed how Company-1 wanted to buy
1,000 Bitcoin per day from Seller-1 and other third-party sellers
over the course of multiple transactions. Based on my training and
experience and my conversations with witnesses, I know that it is
common in the.- cryptocurrency market for individuals,,- like THOMPSON
and Individual-1, acting on behalf of a seller of cryptocurrency to
not disclose that seller's identity to counterparties so that the
counterparties-cannot contact the seller directly anct.._cut the
middlemen, and their fees, out of the transaction.

          p.   According to the Default Transaction Procedures,
Volantis Escrow would receive cash and cryptocurrency into its
respective escrow accounts for Company-1 and Volantis Market
Making.  The transaction would then be settled "through the atomic
swap process." The Escrow Agreement does not indicate that
currency may be transferred out of any party's escrow account, or
out of the Volantis Entities' control, into the accounts of third
parties before the transaction is completed.

          q.   In addition, the Escrow Agreement provides that
Volantis Escrow "may not assign or delegate its rights or
obligations hereunder without the prior written consent of the
Parties, which may be withheld in the Parties [sic] sole
discretion."

          r .. On or about June 28, 2018, THOMPSON emailed the
Company-1 Trader an order form for a 100 Bitcoin test purchase by
Company-1. Based on historical Bitcoin prices maintained on
publicly available web sites, 100 Bitcoin cost approximately
$600,000 at the time.  Based on my conversations with the Company-1
Trader, the purpose of the test pu~chase was to confirm that the
process of buying Bitcoin through the Volantis Entities worked as

                                   13
      Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 14 of 27




expected before engaging in transactions of 1,000 Bitcoin (worth $6
million) per day.  The Company-1 Trader later emailed an executed
version of the form to THOMPSON.

          s.   On or about June 28, 2018, Company-1 wired $650,000
to a Morgan Stanley bank account used by Volantis Escrow (the
"Morgan Stanley Account") in order to fund the purchase of 100
Bitcoin. The Morgan Stanley Account is held in the name of FTL
Holding, LLC, which is another company associated with THOMPSON.
Based on my review of the account records, I know that THOMPSON was
the only authorized signatory on the account.

          t.   On or about June 28, 2018, THOMPSON and the Company-
1 Trader exchanged text messages about the transaction. At
approximately 3:46 pm, the Company-1 Trader texted THOMPSON:   "On
for 5 [pm]?" THOMPSON responded:    "Am tomorrow. Just wrapping up
paper on it and have these folks for the larger bits. One of you
primary sellers stepped up to do it in the am for you in advance of
the larger tranches.  So you are bundled for am execution."
THOMPSON later~sent a text message:   "They [the sellers] are
loading coin overnight.  I will not run the transaction until I
have coin in hand."

          u.   On or about Friday, June 29, 2018 - the morning of
the scheduled test - THOMPSON and the Company-1 Trader exchanged
Telegram messages about the transaction. Although THOMPSON had
previously represented the transaction would take place in the
morning, THOMPSON suggested in the messages that he could not
complete the transaction in the morning, but that the "2 o'clock
slot [was] wide open."

           v.    Later that same day, THOMPSON and the Company-1
Trader exchanged text messages about the transaction. When the
Company-1 Trader asked if they were doing the trade at 2 pm,
THOMPSON replied "Not at discount.    Getting folks to load an
unplanned 100 coins at the poo [sic] price today is really
difficult.    100 is committed on the order for Monday [July 2]
 II




          w.   Also on or about June 29, 2018, the Company-1 Trader
emailed THOMPSON and asked THOMPSON, in sum and substance, for the
statement for Company-l's escrow account with Volantis Escrow.

          x.   On or about July 1, 2018, THOMPSON emailed the
Company-1 Trader and attached a fraudulent "Portfolio Status
Report" for the Morgan Stanley Account. According to the Portfolio
Status Report, the Morgan Stanley Account contained, as of June 30,

                                    14
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 15 of 27




2018, the $650,000 that Company-1 had sent to Volantis Escrow.
However, based on my 1eview of records obtained from Morgan
Stanley, I know that the Morgan Stanley Account in fact had a
balance of only $636,380.19 as of June 30, 2018. 4 In other words,
Volantis Escrow had already transferred approximately $14,000 of
Company-l's funds out of the Morgan Stanley Account for a use other
than executing the 100 Bitcoin transaction.

           y.  On or about July 2, 2018, THOMPSON and the Company-1
Trader exchanged text messages about the 100 Bitcoin transaction,
which had still not been completed.  In one of the messages,
THOMPSON stated that the transaction had not gone through because
"[p]rice is high and other party does not have enough cash." Based
on my review of documents, and my conversations with the Company-1
Trader, I believe that THOMPSON was claiming that another Bitcoin
buyer with whom THOMPSON had planned to bundle Company-l's order
for 100 Bitcoin in order to purchase a larger amount of Bitcoin at
a discounted price did not have enough cash to complete their part
of the purchase.

          z.   Based on my discussions with the Company-1 Trader, I
know that also on July 2, 201B, the Company-1 Trader participated
in a phone call wi.th THOMPSON and Individua·l-1. The Company-1
Trader was in,New York, New York, near Company-l's offices, during
the call.  During the phone call, THOMPSON and Individual-1 told
the Company-1 Trader that the Bitcoin transaction needed to involve
a minimum of 500 Bitcoins. THOMPSON also told the Company-1 Trader
that the Volantis Entities had the Bitcoin in hand.

            aa. Later on or about July 2, 2018, the Company-1 Trader
and THOMPSON exchanged additional text messages about the 500
Bitcoin transaction (the Company-1 Trader is referred to as
"Trader") :

       Trader:             I don't get why the seller won't
                           accommodate a 100 lot

       Trader:             As a test

4 The Morgan Stanley records show that the Morgan Stanley Account
was not used by THOMPSON solely for Company-l's funds; rather it
contained multiple other deposits and transfers/withdrawals,
including transfers out of the account on June 28 and 29, 2018 in
the amounts of $117,000, $30,000, and $20,000.  In particular, on
June 29,   2018,  after receiving Company-l's money,     THOMPSON
transferred $20,000 to another account controlled by THOMPSON.

                                   15
    Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 16 of 27




       THOMPSON:          on with folks to get backup .       . will
                          call you in 15

       Trader:            Hey you have the coin in hand right?

       Trader:            I will send you the cash for 500
                           [Bi tcoin]

       Trader:            I want the trade today

       THOMPSON:          Ok.   Yes

       THOMPSON:          Ok

       THOMPSON:          Will start liking it up

       THOMPSON:          Lining

       THOMPSON:          Aka kicking the other guy out [smi~ey
                          face emoji]

       Trader:            I am unlikely to get it over today
                          though because I have to move money off
                          of exchanges

       Trader:            And that could take time

       Trader:            Still Chase for the 400 lot guy
                          concurrently

       THOMPSON:          Ok.  Understood        . Ok.   Will line it
                          up for tomorrow

       THOMPSON:          Will do

Based on my training and experience and my conversations with
the Company-1 Trader, I understand that in this conversation,
the Company-1 Trader offered to solve THOMPSON's purported
difficulty arranging for another buyer of the remaining 400
Bitcoin by offering to buy the remaining 400 Bitcoin himself.
The Company-1 Trader asked THOMPSON to continue pursuing his


                                   16
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 17 of 27




other purported buyer to see if the other person could buy the
400 Bitcoin, while the Company-1 Trader obtained the money to
fulfill the entire order.

          bb. Based on my review of sworn testimony provided by
THOMPSON in a deposition, I know that THOMPSON's representation
that the Volantis Entities had the coin in hand on or about July 2,
2018 was false.  Rather, as THOMPSON admitted in.his deposition, he
understood the coin to be in the custody of a "sub-escrow agent"
who was a lawyer in Florida.

          cc. Based on THOMPSON's fraudulent representation that
the Volantis Entities had the Bitcoin in hand and his fraudulent
representation that he would keep custody of Company-l's cash until
there was an "atomic swap" of cash and Bitcoin, on or about July 3,
2018, at approximately 9:28 am, Company-1 wired an additional $2.6
million into the Morgan Stanley Account (bringing the total in the
Morgan Stanley Account from Company-1 to $3.25 million).     The
additional cash was to fund the purchase of the remaining 400
Bitcoin, for a total-of 500 Bitcoin. Based on my discussions with
the Company-1 Trader and the Company-1 Representative, I know that
Company-1 would not have wired the money if not for THOMPSON's
false represensations ,··including: ( 1) his false representation that
he had the 500 Bitcoin in hand and (2) his false representations
that he would not transfer Company-l's money from the Morgan
Stanley Account unless THOMPSON had custody of the Bitcoin.

          dd. On or about July 3, 2018, beginning at approximately
12:03 pm, the Company-1 Trader and THOMPSON exchanged emails
regarding the expected Bitcoin trade.  In particular, in one email,
THOMPSON stated "[p]lease see the execution report on the
transaction just completed," and then falsely represented that
Company-1 had purchased 500 Bitcoins for a total price of
$3,191,067.20.  In the same email, THOMPSON told the Company-1
Trader that he was sending a test transaction to Company-l's
wallet.  Based on my training and experience and my conversations
with witnesses, I know that it is common for parties in
cryptocurrency transactions to send the smallest unit of Bitcoin,
.00000001 Bitcoin, before conducting a larger transaction to ensure
that the sender entered the destination wallet address (a long
string of letters and numbers) correctly and that the counterparty
received the test amount.

          ee.    On or about July 3, 2018, at 2:05 pm, the Company-
1 Trader sent THOMPSON an email confirming that Company-1 had
received the test transaction. The Company-1 Trader then asked
THOMPSON to send the 500 Bitcoin.

                                   17
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 18 of 27




          ff.  On or about July 3, 2018, at approximately 3:39 pm,
the Company-1 Trader sent THOMPSON a message requesting the Bitcoin
"immediately." At approximately 3:44 pm, THOMPSON sent the
Company-1 Trader an email that said: "[w]e had a white list issue
between the two accounts we have internally and have to unlock the
white list, which is what I was doing while you were calling.
Bitgo is clearing and it will go out." Based on my training and
experience and my conversations with witnesses, I know that "white
list" in this context refers to a wallet holder pre-approving with
a wallet custodian like BitGo only certain recipient wallet
addresses so that Bitcoin cannot inadvertently be sent from an
owner's wallet at BitGo to other, non-approved addresses.   On or
about July 3, 2018, the Company-1 Trader sent additional emails to
THOMPSON seeking an update on the status of the transaction.

          gg.  The Volantis Entities did not send the 500 Bitcoin
to Company-l's wallet on July 3, 2018. Nor did the Volantis
Entities maintain Company-l's cash in the Morgan Stanley Account.
Rather, on or about Ju~y 3, 2018, the same day Company-1 had sent
the Volantis Entities $2.6 million, the Volantis Entities wired
approximately $3,090,250 from the Volantis Entities' Morgan Stanley
Account to a bank account held by a law firm in Florida. 5 Also.on
July 3, 2018, the Volantis Entities transferred approximately
$100,000 to another Morgan Stanley account in the name of FTL
Holding, LLC (the "Second Morgan Stanley Account").  The $100,000
transferred to the Second Morgan Stanley Account was then wired to
the bank account of a separate company with which THOMPSON appeared
to have a financial relationship.

          hh.  On or about July 4, 2018, the Company-1 Trader
emailed THOMPSON to ask for a time frame for the delivery of the
Bitcoin. That same day, the Company-1 Trader and THOMPSON engaged
in a text message conversation about the Bitcoin transaction.
During the text message conversation, THOMPSON made several false
representations regarding the status of the trade:

          •   "Issue should be solved, but getting someone into the
              back office now to get released just taking time since
              everybody's a few hours out, I have someone driving
              back to the office so that they can start the release.
              Not sure what time they're ETA is"


5 Between on or about June 28,  2018, when Company-1 had sent the
Volantis Entities approximately $650,000 and July 3, 2018, the
Morgan Stanley Account received deposits from other entities.

                                   18
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 19 of 27




          •   "[Two] party   release    is   required.   It   was    fixed
              overnight."

          •   "I am making [name of employee] drive 3. 5 hours back
              from camping with her fimily [sic] to put it in th
              [sic] system as she is the closest and on call for
              the day.   [Transaction will go through] when she is
              in."

         ii.   The Volantis Entities did not send the 500 Bitcoin
to Company-l's wallet on July 4, 2018.

          jj.  On or about July 5, 2018, at approximately 7:42 am,
the Company-1 Representative emailed THOMPSON to get an update on
the transaction.  Shortly thereafter, THOMPSON responded that "it
is set to clear in the morning batch."

          kk.  Beginning at approximately 9:29 am on July 5, 2018,
THOMPSON and the Company-1 Trader exchanged numerous text messages
about the transaction.  :fn those messages, in sum and substance·;
the Company-1 Trader repeatedly inquired about the status of the
transaction and THOMPSON provided false reasons for the delay.     For
example, at one point, THOMPSON stated that he was "on the phone~·
fixing the wallet security item from Tuesday, it's a quick fix .
. Just Just need to reset." In deposition testimony, THOMPSON
admitted this statement was not accurate and that he was attempting
to buy time.

         11.   The Volantis Entities did not send the 500 Bitcoin
to Company-l's wallet on July 5, 2018.

          mm.  From approximately July 6, 2018 to July 8, 2018,
THOMPSON continued to represent to Company-1 that the Bitcoin
transaction would be completed.

          nn.  On or about July 9, 2018, Company-1 demanded that
the Volantis Entities return 50% of the $3.25 million Company-1
wired to the Morgan Stanley Account.  That same day, in a text
message to the Company-1 Trader, THOMPSON represented that Company-
1 would receive the money back "this afternoon." No money was
returned to Company-1 that day.

          oo.  On or about July 10, 2018, THOMPSON emailed the
Company-1 Trader and stated:  "[first name of the Company-1 Trader]
as I indicated around 1 pm you will get the wire today as soon as
we process the items we discussed."


                                   19
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 20 of 27




          pp.  The $3.25 million that Company-1 sent to the Morgan
Stanley Account in total was never returned to Company-1, nor did
Company-1 ever receive the 500 Bitcoin it attempted to purchase.
On or about July 17, 2018, Company-1 filed an arbitration
proceeding against the Volantis Entities.

          qq.  In his arbitration hearing testimony, THOMPSON
testified that he sent Company-l's money to a "sub-escrow account"
controlled by a lawyer in Florida. THOMPSON testified that the
lawyer, in turn, failed to return Company-l's money to the Volantis
Entities or send any Bitcoin.

                   THOMPSON'S FRAUD ON COMPANY-2

      14. Based on my review of deposition testimony, emails, text
messages, bank records, and contracts produced by Company-2, as
well as my interviews of the Chief Executive Officer and the Chief
Operating Officer of Company-2 (the "Company-2 CEO" and the
"Company-2 COO"), I have learned the following, in substance and in
part:                                                            ~


          a.   In sum, in o~ about July 2018, JON BARRY THOMPSON,.
a/k/a "J. Barry Thompson," the defendant, induced Company-2 to send.
the Volantis Entities over $4 million to fund the purchase of
Bitcoin based on false representations. After receiving Company-
2's money, THOMPSON sent a substantial portion of the money to a
third party-about whom THOMPSON was aware of several warning signs-
without first receiving any Bitcoin in return.  THOMPSON never
provided Company-2 with any Bitcoin, nor did he return Company-2's
money.  THOMPSON also lied to Company-2 about the location of the
Bitcoin and the reasons the transaction was not completed.

          b.    Company-2 is a business based in Ireland that trades
cryptocurrency.

          c.   In or about March 2018, the Company-2 CEO was
introduced to THOMPSON by another individual ("Individual-2")
The introduction was made over a conference call.  Individual-2
works as a middleman, who introduced buyers and sellers of
Bitcoin. During that first call, THOMPSON provided a high level
overview of how the Volantis Entities operated as an escrow
agent to eliminate counterparty risk in cryptocurrency
transactions.

          d.   On or about May 24, 2018, THOMPSON emailed the
Company-2 CEO documents that provided an overview of the
Volantis Entities. The overview documents represented that

                                   20
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 21 of 27




Volantis Escrow "provides a global framework of accounts and
transaction facilitation infrastructure that minimizes
settlement default risk and delays regulatory complexity"
 (emphasis added). The overview documents further represented
that because Volantis Escrow is "asset custodian for the both
sides of the transaction, there is no risk of default" (emphasis
added).   Finally, the overview documents noted that transactions
"are pre-funded and typically settle in real-time."

          e.    In or about July 2018, the Company-2 CEO and
THOMPSON began negotiating a cryptocurrency transaction where
Volantis Escrow would act as an escrow agent.   On or about July
14, 2018, THOMPSON told the Company-2 CEO that he had two
sellers available and that he was loading the sellers' Bitcoin
onto his platform.

          f.   On or about July 20, 2018, Company-2 and Volantis
Escrow entered into an Escrow Services Agreement (the "Company-2
Escrow Agreement").  Under the Company-2 Escrow Agreement,
Company-2 engaged Volantis Escrow to hold and disburse assets
for Company-2 at Company-2's direction.  The Company-2 Escrow
Agreement provided that Volantis Escrow will receive a one-time
escrow fee of 1.5% of each asset deposited with Volantis Escrow.
The Company-2 Escrow Agreement further provided for additional
monthly fees at a minimum of $2,500.

          g.   The Company-2 Escrow Agreement does not indicate
that currency may be transferred out of any party's escrow
account into the accounts of third parties before a transaction
is completed.  It expressly provides that Volantis Escrow "may
not assign or delegate its rights or obligations hereunder
without the prior written consent of Customer, which may be
withheld in Customer's sole discretion."

          h.   On or about July 23, 2018, THOMPSON emailed the
Company-2 CEO and the Company-2 COO a welcome package outlining
the way orders are processed by the Volantis Entities. The
welcome package included wire instructions, which stated that
funds were to be wired through a Citibank account in New York,
New York.

          i.   On or about July 23, 2018, THOMPSON and the
Company-2 CEO discussed the transaction over the phone.
THOMPSON told the Company-2 CEO, in sum and substance, that he
had the seller's Bitcoin in his possession. The Company-2 CEO
had made clear to THOMPSON in prior conversations that Company-2
would transact with the Volantis Entities only if the Bitcoin

                                   21
,,
          Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 22 of 27




     was in the Volantis Entities' possession, and THOMPSON agreed to
     this arrangement.

                j.  Separately, on or about July 23, 2018, THOMPSON
     emailed a cryptocurrency broker ("Individual-3") to discuss a
     "dual handshake" transaction involving the purchase of Bitcoin
     from another company ("Seller-2").   Based on my review of later
     emails, I believe this is the Bitcoin that THOMPSON purported he
     would sell to Company-2.   In THOMPSON's email with Individual-3,
     THOMPSON outlined the process for his planned purchase of the
     Bitcoin from Seller-2.   THOMPSON's email stated that the
     Volantis Entities would transfer the funds (i.e., what
     ultimately were Company-2's funds) to purchase the Bitcoin to a
     third-party escrow (the "Third-Party Escrow") before the lhird-
     Party Escrow woulp send the Bitcoin to the Volantis Entities on
     behalf of Seller-2.  THOMPSON's plan to buy Bitcoin (for
     Company-2) by sending Company-2's funds to a Third-Party Escrow
     before the Third-Party Escrow provided Seller-2's Bitcoin to the
     Volantis Entities was directly contrary to THOMPSON's assurances
     to Company-2 that its funds would not be transferred until the       ,-
     Bitcoin was in the control of the Volantis Entities.

               k.   On or about July.24, 2018, THOMPSON and Seller~2
     entered into a contract for Volantis Escrow to purchase Bitcoin
     from Seller-2 (the "Sales Contract").  Under the Sales Contract,
     Volantis Escrow agreed to purchase tranches of Bitcoin from
     Seller-2 on a weekly basis, at a 6% discount.  The Sales
     Contract provided that the first tranche would be for 500
     Bitcoin, with additional tranches to be decided one week in
     advance.  The Sales Contract provided that all payments from
     Volantis Escrow for the Bitcoin were to be paid out of its
     Morgan Stanley Account in New York, New York.  An appendix to
     the Sales Contract provided that the Third-Party Escrow would
     act as an escrow agent for the transactions.

               1.   On or about July 24, 2018, THOMPSON received an
     email with documents attaching background information on the
     Third-Party Escrow and an individual associated with the Third-
     Party Escrow ("Individual-4").  The email stated "not good
     results." The documents showed a number of red flags associated
     with the Third-Party Escrow and Individual-4, including that
     Individual-4 had a history of bankruptcy and was associated with
     multiple social security numbers.  THOMPSON later forwarded the
     background information on Individual-4 to another individual
     with his own comment:  "This is an example of someone we don't
     want to do business with."



                                       22
          Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 23 of 27




               m.   On or about July 24, 2018, THOMPSON emailed the
     Company-2 CEO with the wallet address for the source of Bitcoin
     that would be sold to Company-2.

                n.  Also on or about July 24, 2018, THOMPSON emailed
     the Company-2 COO with a block order form for Bitcoin
     transactions.  The block order form provided that the order
     would be for the purchase of up to 6,600 Bitcoin, on a schedule
     of 500 Bitcoin a day for the week of July 23rd, and 1,000
     Bitcoin per day for the week of July 30th.  The order form,
     unlike the similar order form THOMPSON had provided to Company-1
     in June 2018 and which had resulted in an arbitration proceeding
     f~led against THOMPSON days prior, further provided that the
     transaction was a "multi-escrow execution managed by Volantis.
     All proceeses fit within the process structure outlined above."
     Above, the order form provided, among other things, that
     "Volantis validates Fiat Capital and Coin for daily tranche as
     ready by 7 am ET." The order form did not explain what a
     "multi-escrow execution managed by Volantis" was, nor did it
-~   state that any money would be transferred out of Company-2's
     escrow account before the Volantis Entities or Company-2
     received any Bitcoin.  In fact, as discussed above, THOMPSON had
     told the Company-2 CEO that the Volantis Entities already
     possessed the Bitcoin.

               o.   Based on Thompson's representations, including
     his telling the Company-2 CEO that he already had the Bitcoin in
     his possession, on or about July 24, 2018, Company-2 executed
     the block purchase order and wired approximately €3.6 million to
     Volantis Escrow.  The €3.6 million was wired from a bank in
     Europe to the Morgan Stanley Account in New York and was
     received on or about July 25, 2018.

               p.   On or about July 25, 2018, THOMPSON emailed the
     Company-2 CEO and the Company-2 COO to confirm receipt of the
     €3.6 million.

               q.   On or about July 26, 2018, the Company-2 CEO and
     THOMPSON exchanged the following text messages about the order
     (the Company-2 CEO is referred to as "CEO"):

            THOMPSON:      [Name of CEO], Please call.  Back office
                           just called and we have a few hour delay in
                          execution this am due to seller availability
                           I need to know how to handle
                          '(kill/delay/execute).  Please call.



                                        23
    Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 24 of 27




       CEO:          Feel like killing my myself or Simone
                     [smiley face emoji].  Give me a min I had
                     just started to move to make the trades.

       THOMPSON:    This is why I reaching out as soon as we had
                    the alert at 5:30

       CEO:         Hi mate, any update on timing?

       THOMPSON:     I'll call you right back

       CEO:         Getting late and I'm getting really [sad
                    face emoji]

       THOMPSON:    Me too ... I am hammering them now

       CEO:         Please tell the seller to sort this. We
                    trade tomorrow~or I'm more than likely going
                    to pull away from this seller. Realize
                    other sellers with you and we can discuss
                    but messy so fa;:

       Thompson:    Yes. I went there 45 minutes ago

       CEO:         Barry, I will be in bed next 30-40 mins.
                    Any update on timing?

          r.   On or about July 26, 2018, THOMPSON emailed a
representative of the Third-Party Escrow with a request for
"Know Your Client" ("KYC") information, including details on one
of the Third-Party Escrow's executives. Based on my training
and experience and my involvement in this investigation, I know
that companies in the cryptocurrency space typically obtain KYC
information to run checks on the counterparties to their
transactions.  The representative of the Third-Party Escrow
replied to THOMPSON's email that there was "nothing to run" and
that the information provided was "as accurate as it is you are
going to get." THOMPSON forwarded that email to a another
individual involved in the transaction with the comment:
"Warning signs."

          s.   On or about July 27, 2018, the Company-2      CEO
emailed THOMPSON to confirm that Company-2 had accepted      a trade
of 500 Bitcoin at the price of €6,607 per Bitcoin. The       Company-
2 CEO's email further noted that Company-2 had provided      €3.6

                                  24
     Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 25 of 27




million into the Volantis Entities' escrow account, so, at that
price per Bitcoin, its balance would be €296,500.50 after the
trade.  Later that same day, the Company-2 CEO emailed THOMPSON,
stating, among other things, "Address has been reconfirmed via
Telegram, including QR." Later that day, THOMPSON responded to
the Company-2 CEO and stated "Updated wallet address received."
Based on my training and experience, and my discussions with
witnesses, I understand that the "wallet address" refers to a
wallet held by Company-2 to which Volantis Escrow would transfer
the Bitcoin.

          t.   On or about July 27, 2018, Volantis Escrow and
Seller-2 agreed - without any consultation with Company-2 - that
the first trade between Volantis Escrow and Seller-2 would
involve 544, rather than 500, Bitcoin, at a total price of
$4,024,914.56. On or about July 27, 2018, three days after
receiving Company-2's funds, without receiving any Bitcoin from
the Third-Party Escrow or Seller-2, and despite the red flags
identified by THOMPSON regarding the Third-Party Escrow, the
Volantis Entities wired approximately $4,024,914.56 from the
Morgan Stanley Account to an account held by the Third-Party
Escrow.

          u.   THOMPSON did not send all of Company-2's money to
the Third-Party Escrow, however. On or about July 27, 2018,
THOMPSON had converted €3.5 million of Company-2's €3.6 million
into U.S. dollars ($4,066,107.50) and sent all but approximately
$40,000 of that money to the Third-Party Escrow.  Days later, on or
about August 8, 2018, THOMPSON converted the remaining €100,000 of
Company-2's money to U.S. dollars (worth $115,620.80) and then
transferred $100,000 to THOMPSON'S Second Morgan Stanley Account.
Just as he had done with Company-l's money, THOMPSON then wired the
$100,000 to the same separate company with which THOMPSON appeared
to have a financial relationship.

          v.  The Volantis Entities did not send the 500
Bitcoin to Company-2's wallet on July 27, 2018.

          w.   Beginning on or about July 27, 2018, the Company-
2 CEO and THOMPSON exchanged numerous text messages about the
status of the order.  In those text messages, THOMPSON falsely
represented, in sum and substance, that he would be able to
release the Bitcoin to Company-2 once a wire transfer made it to
the counterparty's account.  In one message, THOMPSON stated
"I'm just finding out if they received the wire .    . Then I can
release." In another text message on or about July 28, 2018,
THOMPSON continued making false statements to the Company-2 CEO

                                   25
•'          Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 26 of 27




     about the status of the transaction.   THOMPSON stated, in sum
     and substance, that he was "working the seller outside the
     escrow [to] force release" and that "worst case" he would go to
     the executives of the mining groups 6 so they could "override
     everybody and authorize me to release." On July 30, 2018,
     THOMPSON falsely stated in a message to the Company-2 CEO:
     "Just got text the key fragments in to start moving to the hot
     wallet so we can move out of bitgo.   Going to be a few minutes
     yet (40 is worst case)." Based on my training and experience, I
     believe that in the July 30, 2018 message, THOMPSON was claiming
     that he finally had access to the wallets where the coins were
     stored so that he could start moving them to Company-2's wallet
     within 40 minutes.

                x.    Based on my review of emails and THOMPSON's
      testimony in a civil proceeding related to the fraud on Company-
      2, I know that these above-described statements were false,
      because the Volantis Entities did not have possession of the
      Bitcoin at the time, nor the ability to release them to Company-
     ,2.   In multiple emails among THOMPSON and representatives of
      Seller-2 between on or about July 27, 2018 and August 6, 2018,
      THOMPSON asked Seller-2 to transfer the Bitcoin to a wallet
      under THOMPSON's control. Rather than merely seeking
      authorization to release the coins to Company-2, in emails on
      July 28, and July 30, 2018, THOMPSON asked the seller for "a
      timeline of coin fill," and complained that the "deadline on
      delivery of Coin" had passed.    In an email on July 31, 2018,
      THOMPSON noted he had "no performance guarantee," and stated
      that he had only a short period of time for the seller to
      "deliver coins (or for you [the seller] to acquire them and
      prove you have control over them)." Moreover, in testimony in a
      civil proceeding in or about October 2018, THOMPSON testified,
      contrary to his statements to the Company-2 CEO that he would be
      able to release the coins, that the "544 Bitcoin never came" and
      that while the counterparty was "to this day" telling THOMPSON
      they would "deliver coin," he did not believe it.

               y.   The Volantis Entities still had not sent Company-
     2 any Bitcoin by July 31, 2018. On that day, the Company-2 CEO
     emailed THOMPSON to ask that THOMPSON either engage in
     discussions or return the €3.6 million immediately. The


     6 Based on my training and experience, and my involvement in this
     investigation, I know that Bitcoin mining is the process of
     verifying the ledger of Bitcoin transactions known as the
     blockchain, which results in the creation of new Bitcoin.

                                        26
      Case 1:19-mj-06649-UA Document 1 Filed 07/18/19 Page 27 of 27




Volantis Entities did not return the money to Company-2 that
day.

          z.   The Bitcoin transaction between Company-2 and the
Volantis Entities was never completed.  The Volantis Entities
did not return the €3.6 million, nor any Bitcoin, to Company-2.


          WHEREFORE, deponent respectfully requests that a warrant
issue for the arrest of JON BARRY THOMPSON, a/k/a "J. Barry
Thompson," the defendant, and that he be arrested and imprisoned or
bailed, as the case may be.




                                 Special Agent
                                 Federal Bureau of Investigation




                                  27
